5. Voluntary modulation of direct payments under the CAP (vote)
- After the vote on the Commission proposal
Chairman of the Committee on Agriculture and Rural Development. - Mr President, I should like to ask the Commissioner whether the Commission will withdraw its proposal.
Vice-President of the Commission. (IT) I shall, of course, report back to the College of Commissioners on the outcome of today's vote.
Chairman of the Committee on Agriculture and Rural Development. - Mr President, I do not think that the Commission has cleared it up terribly well, but I think it is not withdrawing its proposal, and so we need to clarify the legal situation. The Committee on Agriculture and Rural Development has presented the second report on voluntary modulation after the referral of the first report back to committee in November 2006, under Rule 52(3) of the Rules of Procedure. As no agreement was possible with the Commission, the committee has had to reiterate its position, so we are dealing here not with a new report, where Rule 52(3) may be applied again, but with the confirmation of the first report.
The Legal Service of the European Parliament, with which I have consulted on this issue, has informed me that, in our specific case, the last sentence of Rule 52(4) has to be applied mutatis mutandis, which means that we have the vote on this legislative resolution and that a second referral to committee according to Rule 52(3) is not appropriate, so we are not referring it back to committee.
I propose, therefore, that the House should vote in favour of Parliament's legislative resolution because we have already rejected the Commission's legislative proposal. Therefore, the ball is now firmly in the Commission and Council's court. We await a new proposal with great interest.
(Applause)
I am going to try to summarise this clearly. The Committee on Agriculture and Rural Development is proposing that, instead of referring the report back to committee, we take the exceptional step of proceeding directly to a roll-call vote on the draft legislative resolution, in accordance with our Rules of Procedure.